UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2325


TYRONE HURT,

                Plaintiff – Appellant,

          and

ACLU, of New York City;          INTERNATIONAL   CRIMINAL   COURT;
INTERNATIONAL PEACE COURT,

                Plaintiffs,

          v.

BALTIMORE   MARYLAND,  CHIEF  OF  POLICE,  and   all  law
enforcement officers; NEW YORK CITY, CHIEF OF POLICE, and
all law enforcement officers,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-cv-00320-BO)


Submitted:   February 16, 2016              Decided:   February 22, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Tyrone Hurt appeals the district court’s order dismissing

this civil action under 28 U.S.C. § 1915(e)(2)(B) (2012).                               We

have   reviewed        the    record   and       conclude    that    this    appeal     is

frivolous.       Accordingly, we dismiss the appeal for the reasons

stated by the district court.                Hurt v. Baltimore, Md., Chief of

Police,    No.    5:15-cv-00320-BO           (E.D.N.C.      Oct.    14,     2015).     We

dispense     with      oral     argument      because       the     facts    and     legal

contentions      are    adequately     presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                             3